Appleton, C. J.
By R. S. of 1857, c. 81, § 114, “If any person is out of the State when a cause of action accrues against him, the action may be commenced within the time limited therefor after he comes within the State; and if any person is absent from and resides out of the State after a cause of action has accrued against him, the time of his absence shall not be taken as a part of the time limited for the commencement of the action.”
It is not pretended that the defendant has resided within the State for a period of six years since the debt in suit became due. The defendant was absent from and resided without the State when the cause of action accrued, and has not since resided within it, though he may have occasionally been within its limits. He cannot avail himself of the statute bar. Brown v. Nourse, 55 Maine, 230. The statute of Massachusetts is identical with that of this State. In Milton v. Babson, 6 Allen, 322, it was held, that one who has never lived in that State, but who lias been there temporarily and occasionally, though less than six years in all since the cause of action accrued, cannot avail himself of the statute of limitations in this State, of an action upon a note given in that State.

Judgment for plaintiff.

Cutting, Walton, Dickerson, and Danforth, JJ., concurred.